Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim 5-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, generating a set of model parameters for the thermal model based on at least the first and second sets of model parameters for the thermal model and non-linear least squares.
First and second model parameter has not been introduced prior to this recitation, therefore there is a lack of antecedent basis for the limitation in the claim. Additionally, there doesn’t appear to be a clear distinction between “a set of model parameter” and “the first and second sets of model parameters for the thermal model” and therefore is unclear if “a set of model parameter” is same as one or both of the “the first and second sets of model parameters for the thermal model” or is that third set of model parameter. 

Allowable Subject Matter
Claim 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 recites in part, “estimating, by the one or more processing circuits of the thermostat via an estimation method, a first set of initial model parameters for the thermal model if the building equipment is configured to heat the building space, and a second set of initial model parameters for the thermal plant model if the building equipment is configured to cool the building space.”
Motodani (US20160054018A1) in ¶0048 teaches, 
“In Equations (1) to (3), QS represents the amount of solar radiation (kW/m2), QOCC represents the amount of heat (kW) generated by people, QEQP represents the amount of heat (kW) generated by equipment, QHVAC represents the amount of heat (kW) removed (supplied) by air conditioning, TO represents the outside air temperature (K), T1 represents the surface temperature (K) of an outdoor side of an exterior wall, T2 represents the surface temperature (K) of an indoor side of the exterior wall, TZ represents the indoor temperature (K), TOZ represents the temperature (K) of an adjacent room, R1 represents an outdoor side thermal resistance (K/kW), R2 represents an exterior wall thermal resistance (K/kW), Rz represents an indoor side thermal resistance (K/kW), ROZ represents an interior wall thermal resistance (K/kW), RWIN represents a window thermal resistance (K/kW), C1 represents a heat capacity (kJ/K) of the outdoor side of the exterior wall, C2 represents the heat capacity (kJ/K) of the indoor side of the exterior wall, CZ represents an indoor heat capacity (kJ/K), α represents a correction coefficient (−) of the amount of solar radiation entering indoors, β represents a coefficient (−) of the amount of solar radiation hitting the exterior wall, γ represents a correction coefficient (−) of the heat generated by equipment, δ represents a correction coefficient (−) of the amount of heat removed (supplied) by air conditioning, and ρ represents a correction coefficient (−) of the amount of heat generated by people.”
Although Motodani teaches heat flow QHVAC represents heat removed and mentions supplied in parenthesis, it does not explicitly teach a first set of initial parameters if the building equipment is configured to heat the building space ... [and] a second set of initial model parameters if the building equipment is configured to cool the building space, specifically when read in light of the specification and in view of the rest of the limitations of the independent claim. 
No other art could be found which alone or in combination teaches estimating, by the one or more processing circuits of the thermostat via an estimation method, a first set of initial model parameters for the thermal model if the building equipment is configured to heat the building space, and a second set of initial model parameters for the thermal plant model if the building equipment is configured to cool the building space, in view of the rest of the limitation of the parent claim. Claim 7 therefore would allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 recites similar limitation as claim 7 and would allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, based on the same reason as claim 7 above.
Claim 9-10 directly depend on claim 8 and would therefore be allowable over prior art due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et. al. (US20130274928A1) hereinafter Matsuoka in view of Chan et. al. (US20210389007A1) hereinafter Chan and further in view of Matsuoka et. al. (US20140277795A1) hereinafter Fadell.

Regarding claim 1,
Matsuoka teaches, A method for determining energy savings of a thermostat, the method comprising:
obtaining, by one or more processing circuits of the thermostat, first data indicating an actual length of time that building equipment operated to heat or cool a building space associated with the thermostat; (¶0200 teaches obtaining actual runtime profile which includes “a historic record of when the HVAC system 4399 was turned on and the duration of the operation of the HVAC system 4399”)
identifying, by the one or more processing circuits of the thermostat, a thermal model representative of the building space and the building equipment; (¶0204 teaches, “the HVAC/structure modeling engine 4406 generates a HVAC/structure model which is a model of a thermal property of the HVAC system 4399 and the climate controlled enclosure, which thermal property can relate to the rate of heat transfer to and from the climate controlled enclosure and the amount of energy consumed by the HVAC system 4399 to affect an ambient temperature change inside the climate controlled enclosure”)
detecting, by the one or more processing circuits of the thermostat, occupancy in the building space, wherein the thermostat is configured to automatically transition the building equipment to a low energy mode when no users are detected in the building space; (¶0146 teaches detecting user occupancy patterns and ¶0198 teaches, “in some embodiments, a setpoint resulting in the consumption of a lesser amount of energy can be implemented when the climate controlled enclosure is not occupied by a human.”)
generating, by the one or more processing circuits of the thermostat and based on the thermal model and the occupancy of the building space, an estimated amount of time that the building equipment would operate to heat or cool the building space at a particular setpoint value; (¶0217-¶0218 teaches generating simulated runtime profile based on HVAC schedule, simulated setpoint profile, the occupancy profile and HVAC/structure model and also teaches, “the simulated setpoint profile can be generated based on the second HVAC schedule and the occupancy profile, and can include the setpoints that would have controlled the operation of the HVAC system 4399 during the period of time if the HVAC system 4399 had operated according to the second HVAC schedule for that time”)
Matsuoka doesn’t teach, displaying, via a user interface, a graph indicating one or more time periods where occupancy was detected in the building space, (Matsuoka in Fig. 46- Fig.48 teaches a graphical user interface displaying information regarding the HVAC operation, however it doesn’t teach displaying a graph indicating occupancy. Chan in Fig. 2 and ¶0022 teaches “a display 12 for monitoring the operation of an example HVAC system 14 and/or the conditions of a comfort zone 16 served by HVAC system 14”. ¶0036 teaches the display includes Time-series data 52 j with a running graph 70 j (occupancy of comfort zone 16))
Chan is an art in the area of interest as it teaches “A computer system provides a method for analyzing various parameters, variables and/or conditions associated with the operation of HVAC systems (see Abstract). A combination of Chan with Matsuoka would allow the combined system to display a graph indicating time periods where occupancy was detected. It would have been obvious to one of ordinary still in the art to include in the display of Matsuoka the occupancy graph as taught by Chan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable
Matsuoka and Chan doesn’t explicitly teach, and indicating an amount of time saved by automatically transitioning the equipment to the low energy mode, wherein the amount of time saved is determined based on the difference between the actual length of time that the building equipment operated and the estimated amount of time. (Matsuoka already teaches transitioning to a low energy mode (¶0198 teaches, “in some embodiments, a setpoint resulting in the consumption of a lesser amount of energy can be implemented when the climate controlled enclosure is not occupied by a human.), calculating an actual runtime profile (see ¶0214) and simulated runtime profile (see ¶0218) and a display (Fig. 46- Fig.48), however it doesn’t teach a display indicating an amount of time saved. Fadell in ¶040 teaches, “Statistical runtime information 3483 can provide an indication of actual or relative energy savings achieved through implementation of the demand response. I/O element 3406 shows relative energy savings in the form of hours shifted or saved as a result of the demand response. In particular, for demand response 3485, the cumulative run-time for groups A and B was 1429 hours when operating with the demand response. If the demand response was not to be implemented, then 2210 cumulative hours would have been needed for groups A and B. Thus, as a result of implementing demand response 3485, a 35% reduction was realized.)
In view of the teachings of Fadell it would have been obvious for a person of ordinary skill in the art to apply the teachings of Matsuoka at the time the application was filed in order to provide a user interface that is intuitive and useful for an operator to make decisions in operating the system (cf. Fadell, ¶0010, “What are needed are user interfaces that are intuitive, offer flexibility in managing demand response events, and relatively informative as to how much energy will be shifted in a demand response event so that utility companies can better manage demand response events.”, with the intended use of demand response deemed as corresponding to other energy-saving efforts such as thermostat runtime analysis).

Regarding claim 13,
A thermostat for a building space, the thermostat comprising: a processing circuit configured to: obtain first data indicating an actual length of time that building equipment is operated to heat or cool a building space associated with the thermostat; (¶0200 teaches obtaining actual runtime profile which includes “a historic record of when the HVAC system 4399 was turned on and the duration of the operation of the HVAC system 4399”)
identify a thermal plant model representative of the building space and the building equipment; (¶0204 teaches, “the HVAC/structure modeling engine 4406 generates a HVAC/structure model which is a model of a thermal property of the HVAC system 4399 and the climate controlled enclosure, which thermal property can relate to the rate of heat transfer to and from the climate controlled enclosure and the amount of energy consumed by the HVAC system 4399 to affect an ambient temperature change inside the climate controlled enclosure”)
detect occupancy in the building space, wherein the thermostat is configured to automatically transition the building equipment to a low energy mode when the building space occupancy is below a threshold; (¶0146 teaches detecting user occupancy patterns and ¶0198 teaches, “in some embodiments, a setpoint resulting in the consumption of a lesser amount of energy can be implemented when the climate controlled enclosure is not occupied by a human.”)
generate, based on the thermal plant model and the occupancy of the building space, an estimated amount of time that the building equipment would operate to heat or cool the building space at a particular setpoint value; and (¶0217-¶0218 teaches generating simulated runtime profile based on HVAC schedule, simulated setpoint profile, the occupancy profile and HVAC/structure model and also teaches, “the simulated setpoint profile can be generated based on the second HVAC schedule and the occupancy profile, and can include the setpoints that would have controlled the operation of the HVAC system 4399 during the period of time if the HVAC system 4399 had operated according to the second HVAC schedule for that time”)
Matsuoka doesn’t explicitly teach, display, via a user interface, a graph indicating one or more time periods where occupancy was detected in the building space, (Matsuoka in Fig. 46- Fig.48 teaches a graphical user interface displaying information regarding the HVAC operation, however it doesn’t teach displaying a graph indicating occupancy. Chan in Fig. 2 and ¶0022 teaches “a display 12 for monitoring the operation of an example HVAC system 14 and/or the conditions of a comfort zone 16 served by HVAC system 14”. ¶0036 teaches the display includes Time-series data 52 j with a running graph 70 j (occupancy of comfort zone 16))
Chan is an art in the area of interest as it teaches “A computer system provides a method for analyzing various parameters, variables and/or conditions associated with the operation of HVAC systems (see Abstract). A combination of Chan with Matsuoka would allow the combined system to display a graph indicating time periods where occupancy was detected. It would have been obvious to one of ordinary still in the art to include in the display of Matsuoka the occupancy graph as taught by Chan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable
Matsuoka and Chan doesn’t explicitly teach, and indicating an amount of time saved by automatically transitioning the equipment to the low energy mode, wherein the amount of time saved is determined based on the difference between the actual length of time that the building equipment operated and the estimated amount of time. (Matsuoka already teaches transitioning to a low energy mode (¶0198 teaches, “in some embodiments, a setpoint resulting in the consumption of a lesser amount of energy can be implemented when the climate controlled enclosure is not occupied by a human.), calculating an actual runtime profile (see ¶0214) and simulated runtime profile (see ¶0218) and a display (Fig. 46- Fig.48), however it doesn’t teach a display indicating an amount of time saved. Fadell in ¶040 teaches, “Statistical runtime information 3483 can provide an indication of actual or relative energy savings achieved through implementation of the demand response. I/O element 3406 shows relative energy savings in the form of hours shifted or saved as a result of the demand response. In particular, for demand response 3485, the cumulative run-time for groups A and B was 1429 hours when operating with the demand response. If the demand response was not to be implemented, then 2210 cumulative hours would have been needed for groups A and B. Thus, as a result of implementing demand response 3485, a 35% reduction was realized.)
In view of the teachings of Fadell it would have been obvious for a person of ordinary skill in the art to apply the teachings of Matsuoka at the time the application was filed in order to provide a user interface that is intuitive and useful for an operator to make decisions in operating the system (cf. Fadell, ¶0010, “What are needed are user interfaces that are intuitive, offer flexibility in managing demand response events, and relatively informative as to how much energy will be shifted in a demand response event so that utility companies can better manage demand response events.”, with the intended use of demand response deemed as corresponding to other energy-saving efforts such as thermostat runtime analysis).

Regarding claim 16,
Matsuoka, Chan and Fadell teaches, The thermostat of claim 13, wherein the processing circuit is configured to: record a plurality of actual runtimes, (Matsuoka in ¶0200 teaches “The HVAC system control 4402 can generate HVAC system control signals, an actual runtime profile, and/or a record HVAC schedule based on the inputs. The HVAC system control signals can control the operation of the HVAC system, and specifically can comprise the instructions to the HVAC system 4399 that turn the HVAC system 4399 on and off. The record HVAC schedule can be a historical record of the setpoints executed by the HVAC system control 4402. The actual runtime profile can comprise the collection of the control signals generated by the HVAC system control 4402 over the period of time. Thus, the actual runtime profile is a historic record of when the HVAC system 4399 was turned on and the duration of the operation of the HVAC system 4399.”).
wherein the actual runtimes are lengths of time that the processing circuit causes the HV AC equipment to heat or cool the building for a plurality of days; and (Matsuoka in claim 4 and ¶0225, “4. The method of claim 1, further comprising generating a first runtime profile indicating the time intervals for which the HVAC system was actively heating or cooling over the time period. ... In some embodiments, for example, this transition period can be short including, for example, a length of time such as a nanosecond or a microsecond, and in some embodiments, for example, this transition period can be extended to a length of time such as, for example, several weeks or months, and may specifically comprise two weeks. In some embodiments in which the transition period is extended, the switch from operating the HVAC system 4399 according to the first HVAC schedule to according to the second HVAC schedule can be gradually performed during the transition period. Advantageously, the gradual switch between HVAC schedules can decrease the ability of the user to notice the transition and increase the likelihood of the user remaining with the learned, second HVAC schedule.”; Matsuoka teaches logging runtime indicating intervals of heating or cooling (i.e. wherein the actual runtimes are lengths of time that the processing circuit causes the HVAC equipment to heat or cool the building). While Matsuoka does not specifically teach that the runtime profile is logged for more than one day, Matsuoka’s system uses logged data to model runtime in determining energy efficiency in comparison to a predetermined schedule (cf. paragraph 0200 above). A person of ordinary skill in the art would recognize that runtime data for at least one day (i.e. for a plurality of days) would be implied).
simulate the thermal plant model to determine a plurality of simulated runtimes for the plurality of days, (Matsuoka in ¶0204, “As used herein, a model of a thermal property of an HVAC system, or thermal property model, includes information sufficient to be able to compute HVAC system runtime results in view of at least one input driving function.”; the device in the art computes system runtimes (i.e. determine a plurality of simulated runtimes for the plurality of days) using a thermal property model (i.e. simulate the thermal plant model)).
wherein the thermal plant model is a thermal plant model of the building space and the HVAC equipment. (Matsuoka in ¶0203, “The HVAC/structure modeling engine 4406 can generate a model of the HVAC system 4399 and the associated climate controlled enclosure.”).

Regarding claim 17,
Matsuoka, Chan and Fadell as combined doesn’t explicitly teach The thermostat of claim 13, wherein the graph displays periods of time where the building equipment is operating on a timeline. (Matsuoka in Fig. 46- Fig.48 teaches a graphical user interface displaying information regarding the HVAC operation, however it doesn’t teach displaying a graph displaying periods of time when building equipment is operating. Chan in Fig. 2 and ¶0022 teaches “a display 12 for monitoring the operation of an example HVAC system 14 and/or the conditions of a comfort zone 16 served by HVAC system 14”. ¶0036 teaches displaying a running graph on a timeline that shows when the fan and RTU (roof top unit) is operating.)
Chan is an art in the area of interest as it teaches “A computer system provides a method for analyzing various parameters, variables and/or conditions associated with the operation of HVAC systems (see Abstract). A combination of Chan with Matsuoka, Chan and Fadell as combined in the rejection of claim 13, would allow the combined system to display a graph indicating time periods where occupancy was detected. It would have been obvious to one of ordinary still in the art to include in the display of Matsuoka the graph displaying periods of time where the building equipment is operating on a timeline as taught by Chan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Regarding claim 18,
Matsuoka, Chan and Fadell teaches, The thermostat of claim 17, wherein the graph includes one or more graphical icons that indicate periods of occupancy and the threshold is one user is present in the building space. (Chan in ¶0036 and Fig. 2 teaches the display includes Time-series data 52 j with a running graph 70 j (occupancy of comfort zone 16). Fig. 2 shows a graphical line with a thick portion and thin portion that indicates occupancy and non-occupancy. ¶0029 teaches, Space occupied data 52 j may be expressed as comfort zone 16 being either occupied or unoccupied, therefore the threshold is one person)

Regarding claim 19,
Matsuoka teaches, A system for determining energy usage of a thermostat for a building space, the system comprising: a processing circuit configured to:
cause building equipment to operate to heat or cool the building space via one or more heating outputs or one or more cooling outputs, (Matsuoka in ¶0075 teaches, “For example, the control output may be a voltage signal output by an intelligent thermostat to a heating unit, with a high-voltage signal indicating that the heating unit should be currently operating and a low-voltage output indicating that the heating system should not be operating. Edge 1028 in FIG. 10C corresponds to setpoint 1016 in FIG. 10B. The width of the positive control output 1030 may be related to the length, or magnitude, of the desired parameter-value change, indicated by the length of setpoint arrow 1016. When the desired parameter value is obtained, the intelligent controller discontinues output of a high-voltage signal, as represented by edge 1032.”)
wherein an amount of time that the building equipment operates is recorded by the thermostat; (Matsuoka in ¶0200 teaches “The HVAC system control 4402 can generate HVAC system control signals, an actual runtime profile, and/or a record HVAC schedule based on the inputs. The HVAC system control signals can control the operation of the HVAC system, and specifically can comprise the instructions to the HVAC system 4399 that turn the HVAC system 4399 on and off. The record HVAC schedule can be a historical record of the setpoints executed by the HVAC system control 4402. The actual runtime profile can comprise the collection of the control signals generated by the HVAC system control 4402 over the period of time. Thus, the actual runtime profile is a historic record of when the HVAC system 4399 was turned on and the duration of the operation of the HVAC system 4399.”).
detect, while the building equipment is operating, occupancy in the building space, wherein the thermostat is configured to automatically transition the building equipment to a low energy mode in response to the occupancy; (¶0146 teaches detecting user occupancy patterns and ¶0198 teaches, “in some embodiments, a setpoint resulting in the consumption of a lesser amount of energy can be implemented when the climate controlled enclosure is not occupied by a human.”)
generate a simulated runtime for the building equipment based on a thermal plant model, the simulated runtime indicate an estimate amount of time that the building equipment would operate to heat or cool the building space according to a setpoint, (¶0217-¶0218 teaches generating simulated runtime profile based on HVAC schedule, simulated setpoint profile, the occupancy profile and HVAC/structure model and also teaches, “the simulated setpoint profile can be generated based on the second HVAC schedule and the occupancy profile, and can include the setpoints that would have controlled the operation of the HVAC system 4399 during the period of time if the HVAC system 4399 had operated according to the second HVAC schedule for that time”)
wherein the thermal plant model is a thermal model of the building space and the building equipment; and (Matsuoka ¶0203 teaches “The HVAC/structure modeling engine 4406 can generate a model of the HVAC system 4399 and the associated climate controlled enclosure.”).
Matsuoka doesn’t teach, display, via a user interface, a graph indicating one or more time periods where occupancy was detected in the building space, (Matsuoka in Fig. 46- Fig.48 teaches a graphical user interface displaying information regarding the HVAC operation, however it doesn’t teach displaying a graph indicating occupancy. Chan in Fig. 2 and ¶0022 teaches “a display 12 for monitoring the operation of an example HVAC system 14 and/or the conditions of a comfort zone 16 served by HVAC system 14”. ¶0036 teaches the display includes Time-series data 52 j with a running graph 70 j (occupancy of comfort zone 16))
Chan is an art in the area of interest as it teaches “A computer system provides a method for analyzing various parameters, variables and/or conditions associated with the operation of HVAC systems (see Abstract). A combination of Chan with Matsuoka would allow the combined system to display a graph indicating time periods where occupancy was detected. It would have been obvious to one of ordinary still in the art to include in the display of Matsuoka the occupancy graph as taught by Chan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable
Matsuoka and Chan doesn’t explicitly teach, and indicating an amount of time saved by automatically transitioning the equipment to the low energy mode, wherein the amount of time saved is determined based on the difference between the recorded length of time that the building equipment is operated and the simulated runtime. (Matsuoka already teaches transitioning to a low energy mode (¶0198 teaches, “in some embodiments, a setpoint resulting in the consumption of a lesser amount of energy can be implemented when the climate controlled enclosure is not occupied by a human.), calculating an actual runtime profile (see ¶0214) and simulated runtime profile (see ¶0218) and a display (Fig. 46- Fig.48), however it doesn’t teach a display indicating an amount of time saved. Fadell in ¶040 teaches, “Statistical runtime information 3483 can provide an indication of actual or relative energy savings achieved through implementation of the demand response. I/O element 3406 shows relative energy savings in the form of hours shifted or saved as a result of the demand response. In particular, for demand response 3485, the cumulative run-time for groups A and B was 1429 hours when operating with the demand response. If the demand response was not to be implemented, then 2210 cumulative hours would have been needed for groups A and B. Thus, as a result of implementing demand response 3485, a 35% reduction was realized.)
In view of the teachings of Fadell it would have been obvious for a person of ordinary skill in the art to apply the teachings of Matsuoka at the time the application was filed in order to provide a user interface that is intuitive and useful for an operator to make decisions in operating the system (cf. Fadell, ¶0010, “What are needed are user interfaces that are intuitive, offer flexibility in managing demand response events, and relatively informative as to how much energy will be shifted in a demand response event so that utility companies can better manage demand response events.”, with the intended use of demand response deemed as corresponding to other energy-saving efforts such as thermostat runtime analysis).

Regarding claim 20,
Matsuoka, Chan and Fadell teaches, The system of claim 19, wherein the system further comprises a remote device comprising a processing circuit, wherein the processing circuit of the remote device is configured to: receive, via a network, data indicating one or more heating outputs, one or more cooling outputs, and a zone temperature from the thermostat; (Matsuoka in ¶0203 teaches background schedule simulation system 4400 which includes a HVAC/structure modeling engine 4406 that receives ambient temperature inside the climate controlled enclosure and actual runtime profile generated by the HVAC system. ¶0214 teaches the actual runtime profile can comprise the collection of control signals generated by the HVAC system control 4402 over the period of time)
determine the simulated runtime by: generating the thermal plant model for the building space and the HV AC equipment based on at least one ambient temperature (OAT) value, the at least one received zone temperature (ZNT) values, the one or more heating outputs, and the one or more cooling outputs; (¶0203 teaches The background schedule simulation system 4400 includes a HVAC/structure modeling engine 4406. The HVAC/structure modeling engine 4406 can generate a model of the HVAC system 4399 and the associated climate controlled enclosure. The HVAC/structure modeling engine 4406 uses the actual runtime profile generated by the HVAC system control 4402, the ambient temperature inside the climate controlled enclosure, and the ambient temperature of the area outside as input. ¶0214 teaches the actual runtime profile can comprise the collection of control signals generated by the HVAC system control 4402 over the period of time)
and simulating the thermal plant model to determine the simulated runtime. (¶0216-¶0218 teaches HVAC/structure modeling engine 4408 generates simulated runtime profile based on based on the HVAC/structure model)

Claim 2-6, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et. al. (US20130274928A1) hereinafter Matsuoka in view of Chan et. al. (US20210389007A1) hereinafter Chan and further in view of Matsuoka et. al. (US20140277795A1) hereinafter Fadell and further in view of Motodani et. al. (US20160054018A1) hereinafter Motodani.

Regarding claim 2,
Matsuoka, Chan and Fadell doesn’t explicitly teach, The method of claim 1, further comprising identifying, by the one or more processing circuits, the thermal model from environmental data and control outputs of the thermostat via a stochastic parameter estimation method. (Motodani ¶0050 and ¶0128 teaches, “ In Equations (4) and (5), θ represents a vector of an unknown thermal characteristic parameter 11, and is determined so that an error between an actual room temperature and a calculated room temperature is at a minimum. Note that, although the prediction target is the room temperature, the thermal load (=the amount of heat removed by air conditioning QHVAC) may also be predicted by providing the room temperature as a desired room temperature. ¶0128 teaches, The operation stop of the outdoor unit, which is a discrete value, is determined by combination optimization. The optimal heat supply amount of the outdoor unit for each combination is determined based on nonlinear optimization. From a very large number of combinations, the combinations are efficiently changed to approach the optimal solution, and the solution giving the minimum objective function from among a limited number of candidates is output as the optimum operation schedule. Examples of the optimization method to be used include dynamic programming or problem space searching in combination optimization, and quadratic programming in nonlinear optimization.”; Motodani describes an algorithm that estimates or predicts (i.e. via a stochastic parameter estimation method) unknown thermal characteristic parameters (i.e. the thermal plant model from environmental data) and control data (i.e. control outputs of the thermostat).
In view of the teachings of Motodani it would have been obvious for a person of ordinary skill in the art to apply the teachings of Matsuoka, Chan and Fadell at the time the application was filed in order to utilize advanced data processing algorithms to increase energy savings realized through smarter HVAC control (cf. Motodani, “[0010] Further, it is another object of the present invention to provide an air-conditioning system control apparatus capable of reducing a total power consumption of an air-conditioning apparatus forming an air-conditioning system.”).

Regarding claim 3,
Matsuoka, Chan, Fadell and Motodani teaches,  The method of claim 2, wherein the method further comprises updating and reidentifying the thermal model based on additional environmental data and additional control outputs of the thermostat collected over a period of time. (Matsuoka in ¶0188 teaches, “At the end of the steady-state learning day, such as at or around midnight, processing steps 4212-4216 are carried out. In step 4212, a historical database of RT and NRT user setpoint entries, which may extend back at least two weeks, is accessed. In step 4214, the day’s tracked RT/NRT Setpoint entries are processed in conjunction with the historical database of RT/NRT setpoint entries and the pre-existing setpoints in the current schedule to generate a modified version of the current schedule, using steps that are described further below with respect to FIG. 42B. In step 4216, the day’s tracked RT/NRT setpoint entries are then added to the historical database for subsequent use in the next iteration of the method.”; Matsuoka teaches a steady-state learning mode that periodically updates a historical database (i.e. based on additional environmental data and additional control outputs of the thermostat collected over a period of time) to produce updated modeled parameters (i.e. updating and re- identifying the thermal plant model)).

Regarding claim 4,
Matsuoka, Chan, Fadell and Motodani teaches, The method of claim 2, wherein the stochastic parameter estimation method is at least one or a combination of linear least squares, non-linear least squares, a variants least square method, a robust linear least squares method, and a robust non-linear least squares method. (Motodani, ¶0068 and ¶0069, “Lastly, a parameter vector θ* for minimizing the norm of the parameter matrix E (θ) is determined using a nonlinear least squares method as shown by Equation (10) (Step A7). θ*=argmin(E(θ)*E(θ)) (10) [0069] Note that, in Steps A3 to A7, a maximum likelihood method may be used instead of the nonlinear least squares method.”; the device in the art utilizes a nonlinear least squares method to estimate a parameter matrix (i.e. the stochastic parameter estimation method).

Regarding claim 5,
Matsuoka, Chan and Fadell doesn’t explicitly teach, The method of claim 1, further comprising: generating a set of model parameters for the thermal model based on at least the first and second sets of model parameters for the thermal model and non-linear least squares. (Motodani in ¶0066 and ¶0069,  teaches determining a parameter matrix E (i.e. generating a set of model parameters for the thermal plant model) using θ (i.e. based on at least the initial set of model parameters for the thermal plant model) and θ* (i.e. non-linear least squares).
In view of the teachings of Motodani it would have been obvious for a person of ordinary skill in the art to apply the teachings of Matsuoka, Chan and Fadell at the time the application was filed in order to utilize advanced data processing algorithms to increase energy savings realized through smarter HVAC control (cf. Motodani, “[0010] Further, it is another object of the present invention to provide an air-conditioning system control apparatus capable of reducing a total power consumption of an air-conditioning apparatus forming an air-conditioning system.”).

Regarding claim 6,
Matsuoka, Chan, Fadell and Motodani teaches, The method of claim 5, wherein generating the set of model parameters for the thermal model comprises iteratively solving for the set of model parameters with non-linear least squares for a predetermined number of iterations or based upon parameter convergence. (Motodani in ¶0066, ¶0067, and ¶0069 teaches, iterating through steps A2 to A5 for all observed values n (i.e. iteratively solving for the set of model parameters ... for a predetermined number of iterations) in step A6, which Motodani implies is performed using “the nonlinear least squares method” (i.e. with nonlinear least squares))

Regarding claim 11,
Matsuoka, Chan and Fadell doesn’t explicitly teach, The method of claim 1, further comprising generating, by the one or more processing circuits, the thermal plant model for the building space and the building equipment based on recorded outdoor ambient temperature (OAT) values, zone temperature (ZNT) values, states of the one or more heating outputs, and states of the one or more cooling outputs. (Motodani, ¶0048, “In Equations (1) to (3), Qs represents the amount of solar radiation (kW/m), QOCC represents the amount of heat (kW) generated by people, QEQP represents the amount of heat (kW) generated by equipment, QHVAC represents the amount of heat (kW) removed (supplied) by air conditioning, To represents the outside air temperature (K), T1 represents the surface temperature (K) of an outdoor side of an exterior wall, T2 represents the surface temperature (K) of an indoor side of the exterior wall, TZ represents the indoor temperature (K),”; Motodani teaches a thermal model with parameters (i.e. based on) for outside air temperature (e.g. To, i.e. recorded outdoor ambient temperature (OAT) values), indoor temperature (e.g. TZ, i.e. zone temperature (ZNT) values) and heat (e.g. QHVAC) removed (i.e. states of the one or more cooling outputs) and supplied (i.e. states of the one or more heating outputs).
In view of the teachings of Motodani it would have been obvious for a person of ordinary skill in the art to apply the teachings of Matsuoka, Chan and Fadell at the time the application was filed in order to utilize advanced data processing algorithms to increase energy savings realized through smarter HVAC control (cf. Motodani, “[0010] Further, it is another object of the present invention to provide an air-conditioning system control apparatus capable of reducing a total power consumption of an air-conditioning apparatus forming an air-conditioning system.”).

Regarding claim 14,
Matsuoka, Chan and Fadell doesn’t explicitly teach, The thermostat of claim 13, wherein the processing circuit is configured to identify the thermal plant model for the building space and the HV AC equipment based on recorded outdoor ambient temperature (OAT) values, zone temperature (ZNT) values, states of the one or more heating outputs, and states of the one or more cooling outputs. (Motodani, ¶0048, “In Equations (1) to (3), Qs represents the amount of solar radiation (kW/m), QOCC represents the amount of heat (kW) generated by people, QEQP represents the amount of heat (kW) generated by equipment, QHVAC represents the amount of heat (kW) removed (supplied) by air conditioning, To represents the outside air temperature (K), T1 represents the surface temperature (K) of an outdoor side of an exterior wall, T2 represents the surface temperature (K) of an indoor side of the exterior wall, TZ represents the indoor temperature (K),”; Motodani teaches a thermal model with parameters (i.e. based on) for outside air temperature (e.g. To, i.e. recorded outdoor ambient temperature (OAT) values), indoor temperature (e.g. TZ, i.e. zone temperature (ZNT) values) and heat (e.g. QHVAC) removed (i.e. states of the one or more cooling outputs) and supplied (i.e. states of the one or more heating outputs).
In view of the teachings of Motodani it would have been obvious for a person of ordinary skill in the art to apply the teachings of Matsuoka, Chan and Fadell at the time the application was filed in order to utilize advanced data processing algorithms to increase energy savings realized through smarter HVAC control (cf. Motodani, “[0010] Further, it is another object of the present invention to provide an air-conditioning system control apparatus capable of reducing a total power consumption of an air-conditioning apparatus forming an air-conditioning system.”).

Claim 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et. al. (US20130274928A1) hereinafter Matsuoka in view of Chan et. al. (US20210389007A1) hereinafter Chan and further in view of Matsuoka et. al. (US20140277795A1) hereinafter Fadell and further in view of Wahlstrom et. al. (US20160079633A1) hereinafter Wahlstrom.

Regarding claim 12,
Matsuoka, Chan and Fadell doesn’t explicitly teach, The method of claim 1, further comprising determining, via a Kalman filter, a temperature disturbance for the thermal model. (Wahlstrom in ¶0006, “In certain embodiments, the EFK may utilize at least two computational stages: a predication stage and an update stage. In the prediction stage, a battery temperature may be estimated based on a process model and a measurement model. An uncertainty (e.g., a process error covariance) associated with the estimated temperature may also be predicted. The estimated temperature and predicted uncertainty may be passed to the update stage, where measurement uncertainty (e.g., a measurement error covariance) and a Kalman gain may be calculated, and the estimated temperature state measurement may be updated. This information may be provided to the prediction stage for recursive temperature estimation.”; Wahlstrom teaches the use of an Extended Kalman Filter (i.e. via a Kalman filter) to reduce error in a temperature signal (i.e. a temperature disturbance) for use in a prediction stage for recursive temperature estimation (i.e. for the thermal plant model)).
In view of the teachings of Wahlstrom it would have been obvious for a person of ordinary skill in the art to apply the teachings of Matsuoka, Chan and Fadell, at the time the application was filed in order to improve accuracy of a temperature reading (cf. Wahlstrom, “Systems and methods disclosed herein may, among other things, provide for more accurate determination and/or estimation of a temperature’).
	
Regarding claim 15,
Matsuoka, Chan and Fadell doesn’t explicitly teach, The thermostat of claim 13, wherein the processing circuit is configured to determine, via a Kalman filter, a temperature disturbance for the thermal plant model. (Wahlstrom in ¶0006, “In certain embodiments, the EFK may utilize at least two computational stages: a predication stage and an update stage. In the prediction stage, a battery temperature may be estimated based on a process model and a measurement model. An uncertainty (e.g., a process error covariance) associated with the estimated temperature may also be predicted. The estimated temperature and predicted uncertainty may be passed to the update stage, where measurement uncertainty (e.g., a measurement error covariance) and a Kalman gain may be calculated, and the estimated temperature state measurement may be updated. This information may be provided to the prediction stage for recursive temperature estimation.”; Wahlstrom teaches the use of an Extended Kalman Filter (i.e. via a Kalman filter) to reduce error in a temperature signal (i.e. a temperature disturbance) for use in a prediction stage for recursive temperature estimation (i.e. for the thermal plant model)).
In view of the teachings of Wahlstrom it would have been obvious for a person of ordinary skill in the art to apply the teachings of Matsuoka, Chan and Fadell, at the time the application was filed in order to improve accuracy of a temperature reading (cf. Wahlstrom, “Systems and methods disclosed herein may, among other things, provide for more accurate determination and/or estimation of a temperature’).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116